OPINION AND ORDER

In a disciplinary proceeding, the Board of Governors of the Kentucky Bar Association concluded that the respondent, Edward Owens, III, was guilty of unethical and unprofessional conduct calculated to bring the bench and bar of Kentucky into disrepute. The Board recommends that the respondent be suspended from the practice of law for a period of six (6) months, and that he be required to pay the costs of this action.
The Court adopts the findings and recommendations of the Board of Governors. The respondent is hereby suspended for a period of six (6) months and is hereby directed to pay the costs of this proceeding.
Within twenty (20) days from the date of the entry of this order, respondent shall notify all clients in writing of his inability to represent them and shall furnish photostatic copies of said letters of notice to the Director of the Kentucky Bar Association.
All concur.
ENTERED: November 25, 1987.
Is/ Robert F, Stephens Chief Justice